DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 08/03/2020.
This action is in response to arguments and/or remarks filed on 05/18/2022. In the current amendments claims 1 and 11 have been amended. Claims 1-20 are currently pending and have been examined. 
In response to amendments and/or remarks filed on 05/18/2022. The 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn. 



Allowable Subject Matter
Claims 1-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method of data classification to generate a second alimentary provider, the method comprising: inputting, by a computing device, a request for an alimentary combination from a user, wherein the alimentary combination is prepared by a first alimentary provider; determining, by the computing device, the alimentary combination is not available at the first alimentary provider.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“determining, by the computing device, the alimentary combination is not available at the first alimentary provider;
…the machine learning process trained by training data correlating alimentary provider score to alimentary combinations, wherein each of the plurality of second alimentary combinations comprises a replacement for the alimentary combination prepared by the first alimentary provider;”2

Independent claim 11 is directed to a system of outputting a second alimentary provider, the system comprising: a computing device configured to: input a request for an alimentary combination from a user, wherein the alimentary combination is prepared by a first alimentary provider; determine the alimentary combination is not available at the first alimentary provider; 
None of the prior arts, either alone or in combination, teaches the limitations of claim 11, particularly: 
“determining, by the computing device, the alimentary combination is not available at the first alimentary provider;
…the machine learning process trained by training data correlating alimentary provider score to alimentary combinations, wherein each of the plurality of second alimentary combinations comprises a replacement for the alimentary combination prepared by the first alimentary provider;”2


The closest prior art of record are the following:
Scotto et al. (US 2008/0086558 A1) teaches a utility for determining the competitors of a subject restaurant accesses a database that contains information about other, nearby restaurants.
Fung et al. (US 2019/0340537 A1) teaches a personalized score for a place that a user may want to visit is computed and displayed to the user.
Calargun et al. (US 9898788 B1) teaches a meal ordering service is configured to receive takeout and delivery orders from customers and to place the orders with selected restaurants.
Cicerchi et al. (US 2015/0025983 A1) teaches a method for facilitating restaurant orders includes the step of communicating to a first computing device, data indicative a plurality of restaurants in proximity to the first computing device. 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1 and 11, which includes the features: 
“determining, by the computing device, the alimentary combination is not available at the first alimentary provider;
…the machine learning process trained by training data correlating alimentary provider score to alimentary combinations, wherein each of the plurality of second alimentary combinations comprises a replacement for the alimentary combination prepared by the first alimentary provider;”2

Dependent claims 2-10 are allowed for dependency of independent claim 1. 
Dependent claims 12-20 are allowed for dependency of independent claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./     Examiner, Art Unit 2126                                           
/ANN J LO/     Supervisory Patent Examiner, Art Unit 2126